Case 2:18-cv-01132-TSZ Document 102 Filed 11/16/20 Page 1 of 9




      Exhibit A
            Case 2:18-cv-01132-TSZ Document 102 Filed 11/16/20 Page 2 of 9




 1                                                                      Hon. Thomas S. Zilly

 2

 3

 4

 5

 6

 7                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
 8                                  AT SEATTLE

 9   ESTHER HOFFMAN, SARAH                       )      Case No.: 2:18-cv-01132 TSZ
     DOUGLASS, ANTHONY KIM, IL KIM               )
10   and DARIA KIM, on behalf of                 )      DECLARATION OF BRYAN C.
     themselves and on behalf of others          )      SHARTLE
11   similarly situated,                         )
                                                 )
12                        Plaintiffs,            )
                                                 )
13   v.                                          )
                                                 )
14   TRANSWORLD SYSTEMS                          )
     INCORPORATED, et al.,                       )
15                                               )
                          Defendants.            )
16
            I, Bryan C. Shartle, declare under penalty of perjury, under the laws of the United
17
     States of America, that the following is true and correct.
18
            1.     I am a citizen of the United States of America, over the age of majority,
19
     and make this declaration on my personal knowledge.
20
            2.     I am counsel for defendant Transworld Systems Inc. in the above-
21
     captioned matter.


     DECLARATION OF BRYAN C. SHARTLE
     Page 1 of 2
            Case 2:18-cv-01132-TSZ Document 102 Filed 11/16/20 Page 3 of 9




 1         3.     I am also counsel for the following defendants in the above-captioned

 2   matter: National Collegiate Student Loan Trust 2003-1, National Collegiate Student

 3   Loan Trust 2004-1, National Collegiate Student Loan Trust 2004-2, National Collegiate

 4   Student Loan Trust 2005-1, National Collegiate Student Loan Trust 2005-2, National

 5   Collegiate Student Loan Trust 2005-3, National Collegiate Student Loan Trust 2006-1,

 6   National Collegiate Student Loan Trust 2006-2, National Collegiate Student Loan Trust

 7   2006-3, National Collegiate Student Loan Trust 2006-4, National Collegiate Student

 8   Loan Trust 2007-1, National Collegiate Student Loan Trust 2007-2, National Collegiate

 9   Student Loan Trust 2007-3, National Collegiate Student Loan Trust 2007-4 and National

10   Collegiate Master Student Loan Trust I (hereinafter, the “Trusts”).

11         4.     Attached hereto as Exhibit 1 is a true and complete copy of a November

12   10, 2020 letter I received from William Hao, counsel for the Trusts’ Administrator, GSS

13   Data Services, LLC, f/k/a First Marblehead Data Services, Inc.

14         5.     Attached hereto as Exhibit 2 is a true and complete copy of a November

15   16, 2020 letter I received from Stephen B. Brauerman, counsel for the Trusts’ Owner

16   Trustee, Wilmington Trust Company.

17         Executed on November 16, 2020, at Metairie, Louisiana.

18
                                              /s/ Bryan C. Shartle
19                                            Bryan C. Shartle

20

21



     DECLARATION OF BRYAN C. SHARTLE
     Page 2 of 2
Case 2:18-cv-01132-TSZ Document 102 Filed 11/16/20 Page 4 of 9




       Exhibit 1
         Case 2:18-cv-01132-TSZ Document 102 Filed 11/16/20 Page 5 of 9




                                                                    90 Park Avenue
                                                                  New York, NY 10016

                                                                      212-210-9400
                                                                    Fax:212-210-9444
                                                                    www.alston.com



William Hao                                                    Direct Dial: 212-210-9417                             Email: william.hao@alston.com


                                                              November 10, 2020


Bryan C. Shartle, Esq.
Sessions, Israel & Shartle, LLC
Lakeway II
3850 N. Causeway Blvd., Ste. 200
Metairie, LA 70002-7227

Re:          Esther Hoffman, et al. v. Transworld Systems Inc., et al., USDC WD WA Case
             No. 2:18-cv-01132-TSZ

Mr. Shartle:

        This firm represents GSS Data Services, LLC, f/k/a First Marblehead Data
Services, Inc., the Administrator of fifteen Delaware statutory trusts (in such capacity, the
“Administrator”) created pursuant to the Delaware Statutory Trust Act, 12 Del. Code § 3801,
et seq., between 2001 and 2007 (the “Trusts”).1 The Trusts are governed by certain
agreements, including, among others, the Trust Agreements, and Administration Agreements.
The Trusts have also entered into agreements concerning student loan servicing, including that
certain special servicing agreement dated March 1, 2009 (the “Special Servicing
Agreement”), between U.S. Bank National Association (“U.S. Bank” or the “Successor
Special Servicer”), First Marblehead Education Resources, Inc. (“FMER”), and each Trust.

        We write on behalf of the Administrator with respect to the above-referenced litigation
matter (the “Action”). We understand that the plaintiff in the Action has challenged whether
the law firms Sessions, Israel & Shartle, LLC (formerly Sessions, Fishman, Nathan & Israel,
LLC) (“Sessions, Israel & Shartle”) and Andrews Skinner, P.S. (“Andrews Skinner”) are
authorized to defend the Trusts in lawsuits by borrowers arising out of allegedly unfair loan
collection practices. We further understand that at the Successor Special Servicer’s request
to manage the Action for the Trusts, Transworld Systems, Inc. (“TSI”), as Subservicer,
retained Sessions, Israel & Shartle and Andrews Skinner pursuant to the Special Servicing
Agreement and the Default Prevention and Collection Services Agreement (“DPCS

        1
          The individual Trusts are: National Collegiate Master Student Loan Trust I, NCSLT 2003-1,
NCSLT 2004-1, NCSLT 2004-2, NCSLT 2005-1, NCSLT 2005-2, NCSLT 2005-3, NCSLT 2006-1, NCSLT
2006-2, NCSLT 2006-3, NCSLT 2006-4, NCSLT 2007-1, NCSLT 2007-2, NCSLT 2007-3, and NCSLT
2007-4.
Alston & Bird LLP                                                                                                                        www.alston.com

Atlanta | Beijing | Brussels | Charlotte | Dallas | Fort Worth | London | Los Angeles | New York | Raleigh | San Francisco | Silicon Valley | Washington, D.C.
     Case 2:18-cv-01132-TSZ Document 102 Filed 11/16/20 Page 6 of 9
Page 2


Agreement”), entered into between FMER, as Special Servicer, and NCO Financial
Systems, Inc. (“NCO”), as predecessor to TSI (stating at section 4.2(g), “[i]n the event of
any lawsuit in which counterclaims are interposed by a debtor, or where a debtor shall
make any other claim against Special Servicer or any Trusts, the same shall be immediately
referred by [TSI] to Special Servicer and Special Servicer shall have the right to intercede
and defend such action.”).

        As you know, the Administrator, in accordance with the Administration
Agreement, is one of the parties, along with U.S. Bank and TSI as it relates to the initiation
or defense of borrower collection-related lawsuits, with the authority to retain counsel on
behalf of the Trusts. The Administrator, on behalf of the Trusts, does not object to TSI’s
retention of Sessions, Israel & Shartle, LLC or Andrews Skinner, P.S. as Trust counsel in
the Action. Further, the Administrator believes that the Special Servicing Agreement and
the DPCS Agreement permit TSI, as Subservicer, to retain counsel on behalf of the Trusts
in lawsuits such as the Action, and it has been the practice of the parties to the Special
Servicing Agreement and DPCS Agreement to retain counsel to defend the Trusts in this
manner, as permitted by the agreements referenced in this paragraph.

                                                Sincerely yours,


                                                s/ William Hao
                                                William Hao
LEGAL02/40223942v1
Case 2:18-cv-01132-TSZ Document 102 Filed 11/16/20 Page 7 of 9




       Exhibit 2
          Case 2:18-cv-01132-TSZ Document 102 Filed 11/16/20 Page 8 of 9




   600 N. King Street • Suite 400                                      STEPHEN B. BRAUERMAN, ESQUIRE
   P.O. Box 25130 • Wilmington, DE 19899                                                 302-429-4232
   Zip Code For Deliveries 1980 I                                            SBrauerman@bayardlaw.com


                                            November 16, 2020

Bryan C. Shartle, Esquire
Sessions, Israel & Shartle, LLC
Lakeway II
3850 N. Causeway Blvd., Ste. 200
Metairie, LA 70002-7227

         Re:    Hoffman, et al. v. Transworld Systems Inc., et al., No. 2:18-cv-01132-TSZ,
         pending in the United States District Court for the Western District of Washington
         (hereinafter, the "Hoffman case")

         Re:    National Collegiate Student Loan Trust 2003-1, National Collegiate Student Loan
         Trust 2004-1 , National Collegiate Student Loan Trust 2004-2, National Collegiate
         Student Loan Trust 2005-1, National Collegiate Student Loan Trust 2005-2, National
         Collegiate Student Loan Trust 2005-3, National Collegiate Student Loan Trust 2006-1,
         National Collegiate Student Loan Trust 2006-2, National Collegiate Student Loan Trust
         2006-3, National Collegiate Student Loan Trust 2006-4, National Collegiate Student
         Loan Trust 2007-1, National Collegiate Student Loan Trust 2007-2, National Collegiate
         Student Loan Trust 2007-3, National Collegiate Student Loan Trust 2007-4, and National
         Collegiate Master Student Loan Trust (hereinafter, the "Trusts")

Dear Mr. Shartle:

       We represent Wilmington Trust Company ("WTC") which serves as interim Owner
Trustee of the above referenced Trusts.

       WTC is aware that ANDREWS SKINNER, P.S. (hereinafter, "ANDREWS SKINNER"), and
SESSIONS, ISRAEL & SHARTLE, LLC (formerly, Sessions, Fishman, Nathan & Israel) (hereinafter,
"SESSIONS") have been retained to represent the Trusts in the Hoffman case.

       WTC is also aware that the Administrator, on behalf of the Trusts, has provided a letter
consenting to the engagement of ANDREWS SKINNER and SESSIONS to defend the Trusts in the
Hoffman case.

      As recognized by the Delaware Court of Chancery, WTC understands that the
Administrator, on behalf of the Trusts, is responsible for causing the Trusts to service their
         Case 2:18-cv-01132-TSZ Document 102 Filed 11/16/20 Page 9 of 9




student loans, including handling issues relating to the Trusts that may arise out of the Special
Servicing Agreement or the Default Prevention Services and Collections Agreement.

                                            Very Truly Yours,

                                            Isl Stephen B. Brauerman

                                            Stephen B. Brauerman

cc: Nicholas Caggiano, Esquire
